PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/846,366
Filing Date: 04/12/2020
Appellant(s): GARIGAN ET AL. 






__________________
RICHARD A. SCHAFER

For Appellant





EXAMINER’S ANSWER

This is in response to the appeal brief filed 04/01/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/13/2021 from which the appeal is taken is being maintained by the Examiner. There are no withdrawn rejections, nor new grounds of rejections.

(2) Response to Argument

Independent Claim 1
The Examiner Mischaracterizes Brandao’s Housing Disclosure
On pages 10-13 of Appeal Brief, Appellant argues that Brandao does not teach the housing because Brandao recites two connected housings, the tag housing and the backing member, each positioned on an opposite site of the cow’s ear.
Examiner respectfully disagrees with Appellant because i) as discussed in the Non-Final rejection mailed on 10/13/2021, the rejection replied upon Brandao to disclose the tag assembly 102 comprising the tag housing 120 connected to the backing member 130 via the shaft 124 to encapsulate various electronic components of the tag assembly 102 (Brandao: [0062], [0091], FIG. 3 the livestock tag assembly 102, FIG. 4 and FIG. 15: The tag assembly 102 includes a tag 120, also referred to as a tag member, a base member, a base and/or a first attachment member), and ii) the claimed invention does not explicitly disclose any specific structures of the housing. Thus, it is reasonable to interpret a housing of the tag assembly comprising the tag housing connected to the backing member via the shaft to house the entire circuitry of the tag assembly 102.
Brandao Does Not Disclose a Solar Panel Within the Housing
On pages 13-16 of Appeal Brief, Appellant argues that Brandao does not teach a solar panel disposed within the housing because Brandao recites the energy harvester circuit possible taking the form of a solar collector and nothing in Brandao even hints at where the energy harvester circuit might be.
Examiner respectfully disagrees with Appellant because as discussed in the Non-Final rejection mailed on 10/13/2021, the rejection replied upon Brandao to disclose the tag assembly comprising the power source 162 disposed within the backing member 130, in one embodiment, of tag assembly housing 102 (Brandao: FIG. 4 and FIG. 15) wherein the power source may take a form of an electrical battery or other form including solar collectors (Brandao: [0077]: While the use of a battery is contemplated, other power sources can be used including solar collectors, kinetic energy storage systems, etc). Further, in other embodiment, Brandao discloses the power source 162 may be disclosed within the body of the tag 234 (Brandao: [0099]-[0100] and FIG. 14). Therefore, the solar collectors of Brandao reads on the limitations of the solar panel within the housing (Brandao: [0057], [0077], [0102], and FIG. 15: Other power generation mechanisms can be included in the tag assembly such as represented by an energy harvester circuit 254, which can take the form such as a solar collector, kinetic energy converter, etc. A power control circuit 256 can be used to regulate and condition the power from the respective devices 162, 254).

The Combination with Liu is Hindsight Reasoning
On pages 16-18 of Appeal Brief, Appellant argues that the justification for combining Liu with Brandao, Yarden, and Garrity is nothing but hindsight reasoning.
Examiner respectfully disagrees with Appellant because as discussed in the Non-Final rejection mailed on 10/13/2021, the rejection replied upon the combination of Brandao, Yarden, and Garrity, in various sections of the rejections, to disclose a geolocation sensor (Brandao: FIG. 4 the GPS 156 and FIG. 15 the geoposition sensor 244 and Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], [0084], [0214], and FIG. 3, and FIG. 12: GPS--in order to monitor for a change in locomotion pattern (moves less, moves slower, moves to different sites of feed lot than usual), proximity to feeding pan, watering tank, fence or other)), disposed within the housing, that when operable determines a location of the animal (Brandao: [0075], [0101], [0023], [0048], FIG. 4, and FIG. 15: An optional global position system (GPS) circuit 156 can be used to provide geoposition data relating to the tag); and” “the microcontroller (Brandao: FIG. 4 the controller 142) connected to the geolocation sensor (Brandao: [0089] and FIG. 4: The controller circuit 142 initiates an initialization (boot) sequence and the tag transitions to an operationally ready mode during which data are collected from the various sensors and data communications are established and carried out as required. Energy saving schemes may be incorporated to extend battery life, such as placing the TX/RX circuits into a standby mode until a wakeup signal is received as the animal moves into proximity of a communication device), and the radio (Brandao: [0075],[0110]-[0111], [0153], FIG. 1, and FIG. 17:  FIG. 17 shows a receiver (RX) circuit 270 and a transmitter (TX) circuit 272 of the tag assembly 102 in accordance with further embodiments. The respective circuits 270 can be configured to communicate via one or more wireless communication protocols including Bluetooth, Wi-Fi, Cellular networks, wireless Ethernet, etc. The receiver circuit 270 can be configured to receive a number of different types of data including commands, status requests and data collected from a different nearby tag for a secondary animal, including the types of data discussed above in FIG. 16 and Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], [0084], [0189],  [0214], and FIG. 3, and FIG. 12: For the purpose of this section and this entire description, a " motion sensor" means any kind of sensor that may provide information regarding the cattle's movement, locomotion, location and dislocation, such as an accelerometer, tilt sensor, magnetic sensor, piezo electric/piezo resistive sensor, proximity sensor in a form of a capacitive, inductive , magnetic, photoelectric, ultrasound, RF or other type of proximity sensor , also as a GPS sensor or other options), and programmed to collect location (and/or additional data including motion detected from the accelerator sensor) data received from location sensor (Brandao: [0073]-[0074], [0103],  claim 7, FIG. 1, and FIG. 16: FIG. 16 shows combined graphical data outputs of real world data from an installed tag assembly for a selected cow over a particular time interval. The data were collected by the tag assembly and transmitted to another device as in FIG. 1 for analysis and display)  and report the location data to a base station via the radio (Brandao: [0073]-[0074], [0103],  claim 7, FIG. 1, FIG. 16 and FIG. 33: FIG. 16 shows combined graphical data outputs of real world data from an installed tag assembly for a selected cow over a particular time interval. The data were collected by the tag assembly and transmitted to another device as in FIG. 1 for analysis and display, Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], [0084], [0189], [0214], and FIG. 3, and FIG. 12: FIG. 12 illustrates a block diagram of the livestock 1201 having sensors as shown in FIG. 11. Sensors may include for example optional sensors 1202 that include one or more of the following accelerometer, tilt switch, piezo electric/piezo capacitive, proximity sensor and/or GPS sensor. Information from these one or more sensors 1202 flow to BT 1204 and/or ST 1205 depending on the embodiment. Further BT 1204 relays information directly to ST 1205. Temperature measuring sensor 1203 also flows information to BT1204 and optionally directly to ST 1205. ST 1205 communicates with the MU 1206 sending and receiving information to and from the MU 1206. MU 1206 sends instructions to the ST 1205. MU 1206 is connected to PC 1207 that also sends and receives information through the MU 1206 and gives instructions through MU 1206).
While the combination of Brandao, Yarden, and Garrity discloses the tag assembly comprising the geolocation sensor for sensing location information to determine a location of an animal, the combination of Brandao, Yarden, and Garrity does not explicitly disclose the location information being collected and analyzed by the microcontroller and report the analyzed data and a timestamp information to a base station. 
However, Liu discloses a geolocation sensor (Liu: Abstract, [0025]-[0026], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: In other examples, the smartphone 102 and the wildlife tracker 104 may perform both acquisition and localization on the device to produce position coordinates, e.g., geolocation. The geolocation may be utilized on the device, or may be sent to the network-based GNSS service for networked location-based applications), disposed within the housing, that when operable determines a geolocation of the animal; and the microcontroller connected to the geolocation sensor, and the radio, and programmed to collect and analyze data received from geolocation sensor (Liu: Abstract, [0025]-[0026], [0033], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: GPS signal processing can be roughly divided into three steps : GPS signal collection, acquisition, and localization. For device-based GPS 202, all position-calculation operations are performed on the device 104 using the device's computing resources and power, and these operations include raw-signal collection 208, acquisition 210, and localization 212 ) and report the analyzed data and a timestamp information to a base station via the radio (Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: For CODA -GPS 206, the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed).
Therefore, in view of teachings by Brandao, Yarden, Garrity, and Liu it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the ear tag monitoring system of Brandao, Yarden, and Garrity to implement a geolocation sensor, disposed within the housing, that when operable determines a geolocation of the animal; and the microcontroller connected to the geolocation sensor, and the radio, and programmed to collect and analyze data received from geolocation sensor and report the analyzed data and a timestamp information to a base station via the radio, as suggested by Liu. The motivation for this is to implement a known alternative method for collecting location information of an animal to reduce location calculations at the cloud server (Liu: Abstract, [0015], [0104], and FIG. 9).
As indicated in the above analysis, Liu clearly discloses a motivation to program the location calculation by on-device controller, e.g. the microcontroller of the tag assembly, based on the geolocation sensing information to reduce the cloud-offloaded position calculation. Thus, the combination with Liu is not hindsight reasoning as Appellant’s arguments.

Dependent Claim 5
On pages 18-20 of Appeal Brief, Appellant argues that the combination of Brandao, Yarden, Garrity, and Liu does not disclose the limitations of claim 5 because nothing in Brandao, Yarden, Garrity, and Liu disclose the use of near field communication transponder.
Examiner respectfully disagrees with Appellant because as discussed in the Non-Final rejection mailed on 10/13/2021, the rejection replied upon Yarden and Garrity to disclose a communication transponder, connected to the microcontroller, wherein the communication transponder communicates with another device with a communication transponder for configuration of the solar-powered tag and for reporting collected data to the another device (Yarden: [0004], [0019], [0045]-[0046], [0073]-[0076], [0133], [0182], FIG. 2-3, FIG. 6, FIG. 9, and FIG. 13-14: The information gathered is then analyzed and transmitted in its raw form to a Smart Tag (ST Unit), in conjunction with the specific cattle ID, at every pre-determined period of time, using RF communication, microwave transmission or the like. In another embodiment, only the cattle ID and the outcome of the sampled data analysis in form of cattle's status is transmitted to the ST unit and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4). Further, Brandao and Liu discloses the communication transponder using near field communication as a known alternative radio communication (Brandao: [0153]: Any number of wireless communication protocols may be used as required to communicate data between the various operative elements of the system. Without limitation, these can include RFID, NFC, Bluetooth, Wi-Fi, ZigBee, cellular, server specific protocols, etc. Conformance can be made with various industry established communication standards including but not limited to ISO 18000, ISO 14443, IEEE 802.11, IEEE 802.15, the Bluetooth Special Interest Group (SIG), etc. The same communication protocol can be used throughout the system or different protocols can be used to handle communications between individual pairs of devices as required (see e.g., FIG. 1) and Liu: [0117] and FIG. 10: The machine 1000 may include an output controller 1028, such as a serial (e.g., universal serial bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices (e.g., a printer, card reader, etc.) ).

Independent Claim 7
On pages 20-24 of Appeal Brief, Appellant argues that the combination of Brandao, Yarden, Garrity, Liu and Arbel does not disclose the limitations of claim 7 because Arbel fails to disclose the solar-powered base station.
Examiner respectfully disagrees with Appellant because as discussed in the Non-Final rejection mailed on 10/13/2021, the rejection replied upon Arbel to disclose the base station comprising a solar panel for providing electrical power to the solar-powered base station (Arbel: [0025]-[0028] and FIG. 2 the data collection device 20: Mobile hub devices 20 receive data from the various simple data collection devices 20' in their vicinity. These hub devices 20 also include a long distance transceiver 29 for transmitting the collected data to a remote location, such as server 18, which may be in the Internet cloud. Preferably, the energy source 25 of the mobile hub devices 20 includes one or more photovoltaic panels, that can be built-in or mounted in the device, that harvest solar energy for storage in industrial-grade Li-ion rechargeable batteries. These batteries deliver the electric pulses needed to ensure satellite-, cellular- or GPRS-based real-time communications between the in-herd mesh network and the server or the user); a satellite internet terminal (Arbel: FIG. 1 the satellite 17 and FIG. 2 the long distance transceiver 29); a microcontroller (Arbel: FIG. 2 the processor 24), powered by the solar panel, programmed to: communicate with a satellite internet service using the satellite internet terminal (Arbel: [0026]-[0028] and FIG. 2 the data collection device 20: Mobile hub devices 20 receive data from the various simple data collection devices 20' in their vicinity. These hub devices 20 also include a long distance transceiver 29 for transmitting the collected data to a remote location, such as server 18, which may be in the Internet cloud. Preferably, the energy source 25 of the mobile hub devices 20 includes one or more photovoltaic panels, that can be built-in or mounted in the device, that harvest solar energy for storage in industrial-grade Li-ion rechargeable batteries. These batteries deliver the electric pulses needed to ensure satellite-, cellular- or GPRS-based real-time communications between the in-herd mesh network and the server or the user); and report the collected data via the satellite internet service to a remote computing server (Arbel: [0023], [0025]-[0028], [0048], and FIG. 2 the personal computer 14 or the smart phone 16: Data collection device 20 is in two-way communication over a communication network, such as via a satellite 17, such as an Iridium satellite, with a remote server 18 in the Internet cloud, which, in turn, is in one- or two-way communication over the communication network with the user's PC 14 and/or smart phone 16. Satellite 17 permits transmission of the data to substantially any location on the globe. If Iridium satellites are employed, it will be appreciated that more than one satellite can be above the herd being monitored at one time. A drone 19 can be employed, as described in detail below, to fly over the herd and collect video images or other images to be transmitted to the server, e.g., for display on the user's PC 14 and/or smart phone 16).
Therefore, in view of teachings by Brandao, Yarden, Garrity, Liu and Arbel, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the ear tag monitoring system of Brandao, Yarden, Garrity, and Liu to implement the base station comprising a solar panel for providing electrical power to the solar-powered base station; a satellite internet terminal; a microcontroller, powered by the solar panel, programmed to: communicate with a satellite internet service using the satellite internet terminal; and report the collected data via the satellite internet service to a remote computing server, as suggested by Arbel. The motivation for this is to include a known alternative power for supporting satellite communication with a remote computing server.
As in Arbel teachings, at least one central data collection device as a hub device (Arbel: Abstract, [0026]-[0028], and FIG. 1-2 the data collection device 20: Mobile hub devices 20 receive data from the various simple data collection devices 20' in their vicinity) includes a solar-powered hub device (Arbel: [0025]-[0028], FIG. 1 the data collection device 20 and the stationary terminals 42, and FIG. 2 the data collection device 20: Mobile hub devices 20 receive data from the various simple data collection devices 20' in their vicinity. These hub devices 20 also include a long distance transceiver 29 for transmitting the collected data to a remote location, such as server 18, which may be in the Internet cloud. Preferably, the energy source 25 of the mobile hub devices 20 includes one or more photovoltaic panels, that can be built-in or mounted in the device, that harvest solar energy for storage in industrial-grade Li-ion rechargeable batteries. These batteries deliver the electric pulses needed to ensure satellite-, cellular- or GPRS-based real-time communications between the in-herd mesh network and the server or the user) to power the hub device to communicate with a remote server via satellite internet service (Arbel: [0023], [0025]-[0028], [0048], and FIG. 2 the personal computer 14 or the smart phone 16: Data collection device 20 is in two-way communication over a communication network, such as via a satellite 17, such as an Iridium satellite, with a remote server 18 in the Internet cloud, which, in turn, is in one- or two-way communication over the communication network with the user's PC 14 and/or smart phone 16). Thus, the hub device of Arbel reads on the solar powered base station of the claimed invention.

Independent Claim 12
Appellant argues for the same reasons as in independent claims 1 and 7. Thus, claim 12 is not allowable for the reason discussed above (see sections 1 and 3).

Dependent Claim 15
On pages 25-26 of Appeal Brief, Appellant argues that the combination of Brandao, Yarden, Garrity, Liu, Arbel, Geissler and Montgomery does not disclose the limitations of claim 15 because Montgomery recites a design that allows easy removal of a tag from an electronic device, therefore is not analogous art and cannot properly be combined with the other six references as proposed by the Examiner.
Examiner respectfully disagrees with Appellant because Montgomery discloses operating functions of a radio tag which is analogous art of the combination Brandao, Yarden, Garrity, Liu, Arbel, and Geissler. In addition, Appellant argues for the limitations that are not claimed because claim 15 does not recite any limitations as requiring a special tool to remove a tag from the attached subject or easy removal from the attached subject.
 
Independent Claim 16
Appellant argues for the same reasons as in independent claims 1 and 7. Thus, claim 16 is not allowable for the reason discussed above (see sections 1 and 3).

(3) Conclusion:
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/QUANG PHAM/
Primary Examiner, Art Unit 2684

Conferees:
/QUAN ZHEN WANG/            Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                            
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.